Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, and 16-27 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 8/8/2019, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 16, and 21 contains combined sequence of steps for determining popularity metric for the portions of media content and outputting popularity metric of portions along with time corresponding to the portion of the media content, in these steps, “a plurality of media clips” corresponding to “a media content” is obtained from “one or more content sharing services”, after that, based on “a comparison” of the obtained plurality of media clips with the media content, “a portion” of the media content is determined that is included in the obtained plurality of media content clips, based on this determined portion that is included in the obtained plurality of media clips, “a popularity value” of each of the obtained plurality of media clips is obtained from the one or more content sharing services, based on the obtained popularity value of each of the plurality of media clips, “an aggregated popularity metric” for the portion of the media 
 
The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Followings are the related prior arts that are found during prior art search. 
1. 20150235672, teaches determining portion of media content that is popular based on metadata from social media references and presenting this popularity data to user while playing media content.
2.  8332530, teaches determining portion of media content that is popular based user actions during playing of this portion of media content and presenting this popularity data to user while playing media content. 
3.  20120215903, teaches segmenting portion of media content using social interest scores and presenting scores to user while playing of media content.  


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                  
             
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423